F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           DEC 13 2002
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    MARVIN F. JONES,

                 Plaintiff-Appellant,

    v.                                                    No. 02-6115
                                                   (D.C. No. CIV-00-1649-R)
    JO ANNE B. BARNHART,                                 (W.D. Okla.)
    Commissioner of Social Security
    Administration,

                 Defendant-Appellee.


                             ORDER AND JUDGMENT           *




Before BRISCOE , Circuit Judge, BRORBY , Senior Circuit Judge, and         HARTZ ,
Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Marvin Jones appeals from an order of the district court affirming

the Commissioner of the Social Security Administration denying disability

benefits. Because we conclude that substantial evidence supports the

Commissioner’s decision, and because that decision was reached in accord with

relevant legal standards, we affirm.

      Mr. Jones filed his application for disability insurance benefits in 1993,

alleging inability to work due to pain in his back, legs and right shoulder, carpal

tunnel syndrome in both hands, and vision and mental problems. That application

was denied initially and on reconsideration. After a hearing in 1994, an

administrative law judge (ALJ) found Mr. Jones was not entitled to benefits. In

1995, the Appeals Council granted a remand based on Mr. Jones’s submission of

new evidence of his disability.

      Following a second administrative hearing in 1996, a new ALJ issued her

decision denying disability benefits to Mr. Jones. In that decision, the ALJ found

that Mr. Jones suffered from diabetes mellitus, degenerative disc disease, and

dysthymia and anxiety, secondary to a substance abuse disorder. The ALJ found

that Mr. Jones’s capacity to work was limited to light and medium jobs that require

only limited use of judgment, occasional and superficial contact with others, and

occasional stooping and crouching. The ALJ concluded that despite these

limitations, Mr. Jones was capable of performing his past relevant work as an


                                          -2-
automobile assembly worker and as a cleaner. Thus, the ALJ found that Mr. Jones

was not disabled at step four of the Commissioner’s five-step process for

determining disability.   See 20 C.F.R. § 404.1520(e). The burden of proving a

prima facie case of disability at steps one through four is borne by the claimant.

See Williams v. Bowen, 844 F.2d 748, 751 (10th Cir. 1988). The district court

affirmed the denial of benefits, and this appeal followed.

       We review the Commissioner’s decision to determine whether the relevant

findings are supported by substantial evidence in light of the entire record, and to

determine whether the Commissioner applied the correct legal standards.        Hargis

v. Sullivan , 945 F.2d 1482, 1486 (10th Cir. 1991). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.”   Id. “Evidence is insubstantial if it is overwhelmingly contradicted

by other evidence.”   O’Dell v. Shalala , 44 F.3d 855, 858 (10th Cir. 1994). In the

course of this review, we may “neither reweigh the evidence nor substitute our

judgment for that of the [Commissioner].”         Casias v. Sec’y of Health & Human

Servs. , 933 F.2d 799, 800 (10th Cir. 1991).

       Although he has been represented by counsel at various times throughout

this proceeding, Mr. Jones is appealing this matter     pro se. Due to his pro se

status, we have read Mr. Jones’s brief on appeal with tolerance, affording

Mr. Jones a great deal of leniency in articulating his arguments of error.


                                            -3-
Nevertheless, Mr. Jones’s obvious dissatisfaction with the outcome of his

administrative proceeding does not persuade us that the Commissioner erred in

making her determination. With the benefit of counsel, Mr. Jones raised a number

of claims before the district court, which were thoroughly reviewed and found

meritless. Our repetition of the legal and factual analysis of that court at this time

would be unproductive and superfluous.

       We note only that Mr. Jones’s reliance on separate disability determinations

by the Oklahoma Workers’ Compensation Court and the Veteran’s Administration

as a basis for his social security claim is unhelpful to his appeal. Just as the

former determinations did not preclude Mr. Jones from attempting to obtain

disability benefits from the Commissioner, neither did they compel the

Commissioner to automatically grant those benefits. Simply put, the workers’

compensation and veterans administration proceedings are entirely different and

separate from a claim under the Social Security Act, with different parties,

different evidentiary standards, and different bodies of law governing their

outcomes. Compare Okla. Stat. tit. 85, § 22 (schedule of disability compensation

under Oklahoma Workers’ Compensation Act),            and 38 C.F.R. § 4 (Department of

Veterans Affairs schedule for rating disabilities),    with 20 C.F.R. § 404, subpt. P

(social security regulations for determining disability and blindness). While

disability determinations by other agencies should be considered,      see Baca v.


                                             -4-
Dep’t of Health & Human Services      , 5 F.3d 476, 480 (10th Cir. 1993), they are not

binding on the Commissioner, s    ee 20 C.F.R. § 404.1504.

       We have carefully reviewed the appellate record and we agree with the

district court that substantial evidence supports the ALJ’s conclusion that although

limited, Mr. Jones is not disabled within the meaning of the Social Security Act.   1



Thus, for substantially the same reasons set forth in the magistrate judge’s report

and recommendation dated September 28, 2001, and the district court’s order dated

February 1, 2002, the judgment of that court is AFFIRMED.


                                                        Entered for the Court



                                                        Wade Brorby
                                                        Senior Circuit Judge




1
        This court received the administrative record on appeal on May 31, 2002.
We have reviewed appellee’s supplemental appendix and note that it is a
duplication of the record already on file. Therefore, appellee’s motion for leave
to file a supplemental appendix is denied.

                                            -5-